           Case 4:18-cr-01013-CKJ-DTF Document 30 Filed 02/18/19 Page 1 of 4



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
     Fax: (520) 628-7861
 4   Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,                ) CR 18-01013-001-TUC-CKJ(BPV)
10                                            )
                    Plaintiff,                )
11                                            )         MOTION IN LIMINE
            v.                                )  TO PRECLUDE MENTION THAT
12                                            )     MR. BOWEN REFUSED TO
     Matthew Bowen,                           )     CONSENT TO CELL PHONE
13                                            )               SEARCH
                    Defendant.                )
14                                            )

15

16         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of

17   THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., pursuant to Rules 104 and 401 et.
18
     seq. of the Federal Rules of Evidence, hereby moves to preclude the Government from
19
     telling the jury that Mr. Bowen refused to consent to search his cell phone. This motion
20

21   is supported by law, as set forth in the accompanying Memorandum of Points and
22   Authorities.
23
                          Respectfully submitted this 18th day of February, 2019.
24
                                      LAW OFFICE OF SEAN CHAPMAN, P.C.
25
                                      BY: /s/ Sean Chapman
26                                         Sean Chapman


                                                                                            1
              Case 4:18-cr-01013-CKJ-DTF Document 30 Filed 02/18/19 Page 2 of 4



                          MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2      I.       FACTS RELEVANT TO THIS MOTION
 3            In the course of the investigation leading to Mr. Bowen’s indictment, agents
 4
     requested that he consent to a search of his cell phone in order to retrieve text messages
 5

 6   they suspected were related to the alleged misconduct. Mr. Bowen refused, the agents

 7   ultimately obtained a search warrant, and extracted text messages from his cell phone
 8
     that they will seek to introduce at trial. In laying the foundation for this evidence or for
 9
     any other purpose, the Government should not be permitted to tell the jury that Mr.
10

11   Bowen refused to give consent to search his cell phone.
12      II.      LAW
13
              The Ninth Circuit has held that a “refusal to consent to a warrantless search or
14
     seizure is privileged conduct which cannot be considered as evidence of criminal
15

16   wrongdoing.” United States v. Prescott, 581 F.2d 1343, 1351 (9th Cir. 1978) (holding
17   that an individual cannot be penalized for passively asserting his Fourth Amendment
18
     right regardless of her motivation); United States v. Taxe, 540 F.2d 961, 969 (9th Cir.
19

20
     1976) (“The prosecutor’s comments on the Taxes’ refusal to consent to a search of their

21   trucks was misconduct.”). Indeed, most courts of appeals agree that a prosecutor’s
22
     argument that a suspect refused to allow a warrantless search cannot be used as
23
     evidence of guilt. See, e.g., United States v. Runyan, 290 F.3d 223, 249 (5th Cir. 2002)
24

25   (noting that “circuit courts that have directly addressed this question have unanimously

26   held that a defendant’s refusal to consent to a warrantless search may not be presented


                                                                                                    2
           Case 4:18-cr-01013-CKJ-DTF Document 30 Filed 02/18/19 Page 3 of 4



     as evidence of guilt.”); United States v. Moreno, 233 F.3d 937, 941 (7th Cir. 2000)
 1

 2   (“The Fourth Amendment entitled the Morenos to withhold their consent to the search,
 3   and so to have held up Mr. Moreno’s invocation of that right, purportedly at his
 4
     partner's urging, as evidence that Ms. Moreno knew the house contained contraband,
 5

 6   may have been inconsistent with due process.”); United States v. Dozal, 173 F.3d 787,

 7   794 (10th Cir. 1999) (“[A]sking a jury to draw adverse inferences” from a suspect’s
 8
     refusal to consent to a search “may be impermissible if the testimony is not admitted as
 9
     a fair response to a claim by the defendant or for some other proper purpose.”); United
10

11   States v. Thame, 846 F.2d 200, 207 (3rd Cir. 1988) (“Thus, in our view, it was error for
12   the prosecutor to argue that Tham’s reliance on his fourth amendment rights constituted
13
     evidence of his guilt.”).
14
           The Prescott court’s conclusion was based in part on its analogy to the Fifth
15

16   Amendment right to silence. Prescott, 581 F.2d at 1352. The United States Supreme
17   Courts has held that a defendant’s exercise of his Fifth Amendment right to silence may
18
     not be introduced against them at trial as substantive evidence of guilt. Griffin v.
19

20
     California, 380 U.S. 609, 614 (1965). To hold otherwise would allow courts to penalize

21   individuals for lawfully exercising a constitutional privilege. Id. The same can be said
22
     of the constitutional right to privacy. If evidence of refusal to consent to a search was
23
     admissible, a prosecutor could argue that if the defendant was not trying to hide
24

25   something, he would let the agent conduct the search. The jury should not be allowed to

26   infer guilt in circumstances involving the exercise of a constitutional right.


                                                                                                 3
           Case 4:18-cr-01013-CKJ-DTF Document 30 Filed 02/18/19 Page 4 of 4



        III.   CONCLUSION
 1

 2         For all the foregoing reasons, the Government should be precluded from telling
 3   the jury that Mr. Bowen refused to consent to a search of his cell phone and thus a
 4
     warrant was obtained.
 5
                        Respectfully submitted this 18th day of February, 2019.
 6

 7
                                     LAW OFFICE OF SEAN CHAPMAN, P.C.

 8                                   BY: /s/ Sean Chapman
                                                Sean Chapman
 9

10

11

12                              CERTIFICATE OF SERVICE
13
           The undersigned certifies that on February 18, 2019, he caused to be
14
     electronically filed the foregoing document with the Clerk of the Court using the
15

16   CM/ECF system which sent notification to the following:
17

18   Monica Ryan
     Monica.Ryan@us.doj.gov
19   US Attorney’s Office – Tucson, AZ
20   405 W. Congress, Suite 4800
     Tucson, AZ 85701-4050
21

22
     Serena Lara
23

24

25

26



                                                                                            4
